Name: Commission Regulation (EEC) No 2924/88 of 22 September 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9 . 88 Official Journal of the European Communities No L 264/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2924/88 of 22 September 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 445 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 168 , 1 . 7 . 1988 , p . 7 . 0 OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . 24. 9 . 88No L 264/2 Official Journal of the European Communities ANNEX I LOT A 1 . Operation No ('): 973/88  Commission Decision of 15 April 1988 2. Programme : 1987 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, I-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Pakistan 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) Q (8) : to be manufactured from intervention butter ; Official Journal of the European Communities No C 216 of 14 August 1987, page 7 (under 1.3.1 and I.3.2) 8 . Total quantity : 60 tonnes 9. Number of lots : one 10 . Packaging and marking : 5 kg and see Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (under I.3.3 and 1.3.4) Supplementary markings on the packaging : 'ACTION No 973/88 / PAKISTAN 0214901 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (I.3.4) 1 1 . Method of mobilization : purchase of butter from : Agriculture House, Kildare Street, Dublin 2 ; tel . 78 90 11 , telex 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 30 October to 10 November 1988 18 . Deadline for the supply : 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed f6r submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 5 to 17 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1049 Brussels ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer ^: refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (Official Journal of the European Communities No L 236 of 26 August 1988 , p. 30) » 24. 9 . 88 Official Journal of the European Communities No L 264/3 LOT B 1 . Operation No (') : 974/88  Commission Decision of 15 April 1988 2. Programme : 1987 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, I-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Nicaragua 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) Q (8) : to be manufactured from intervention butter ; Offical Journal of the European Communities No C 216 of 14 August 1987, page 7 (under I.3.1 and 1.3.2) 8 . Total quantity : 265 tonnes 9 . Number of lots : one 10 . Packaging and marking : 200 kg (') and see Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on the packaging : 'ACCIÃ N N ° 974/88 / NICARAGUA 0259302 / DESPACHADO POR EL PROGRAMMA MUNDIAL DE ALIMENTOS / CORINTO' and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (under 1.3.4) 1 1 . Method of mobilization : purchase of butter from : Agriculture House, Kildare Street, Dublin 2 ; tel . 78 90 11 , telex 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 1 2 . Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Brussels ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (Official Journal of the European Communities No L 236 of 26 August 1988 , p. 30) No L 264/4 Official Journal of the European Communities 24. 9 . 88 LOT C 1 . Operation No (') : 781 /88 Commission Decision of 19 May 1987 2. Programme : 1987 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, boite postale 372, CH-1211 GenÃ ¨ve 19 ; tel . 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (3) : Croissant-Rouge algÃ ©rien, 1 5 bis, boulevard Mohamed V, Alger ; tel . 264 57 27/28 , telex 67356 HILAL DZ 5. Place or country of destination : Algeria 6 . Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to be manufactured from intervention butter ; Official Journal of the European Communities No C 216 of 14 August 1987, page 7 (under 1.3.1 and I.3.2) 8 . Total quantity : 120 tonnes 9. Number of lots : one 10 . Packaging and marking : 5 kg in 20-foot containers and see Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (under 1.3.3 and I.3.4) Complementary markings on the packaging : 'ACTION N0 781 /88 / A red crescent pointing towards the right / BUTTEROIL / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / ALGER' and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (under I.3.4) 11 . Method of mobilization : purchase of butter from : Agriculture House, Kildare Street, Dublin 2 ; tel . 78 90 11 , telex 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  \ 1 5 . Port of landing : Alger 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30 October to 10 November 1988 18 . Deadline for the supply : 17 December 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 10 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 17 November 1988 (c) deadline for the supply : 31 December 1988 22. Amount of the tendering security : 20 ECU per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Brussels ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer ^: refund applicable on 26 August 1988 fixed by Regulation (EEC) No 2642/88 (Official Journal of the European Communities No L 236 of 26 August 1988 , p. 30) 24. 9 . 88 Official Journal of the European Communities No L 264/5 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Regulation (EEC) No 2330/87 (Official Journal of the European Communities No L 210 of 1 August 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a helath certifi ­ cate . * (8) The successful tenderer shall give the beneficiaries representative, at the time of delivery, a certificate of origin. (') In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. ( 10) Supply free at terminal , as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on a FCL/FCL or LCL/FCL basis, all costs of unloading and transportation from the under hook stage up to the designated destuffing are via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on a LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the abovementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (") The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. No L 264/6 Official Journal of the European Communities 24. 9 . 88 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og, adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem A 973/88 75 000 kg Norish (Kilkenny) Ltd Ballyragget IRL-Co Kilkenny B 974/88 331 250 kg 87 600 kg : - Jenkinsons Cold Store Crossagalla Industrial Estate IRL-Limerick I 75 000 kg : Norish (Kilkenny) Ltd Ballyragget IRL-Co Kilkenny #  70 750 kg : Imokilly Cold Store Mogeeley IRL-Co Cork 50 000 kg : Waterford Cold Store Christendom Ferrybank IRL-Waterford 47 900 kg : QK Cold Store Carrolls Cross IRL-Co Waterford C 781 /88 150 000 kg Lyonara Cold Store Clonminnon Industrial Estate Portlaoise IRL-Co Laois